UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6478


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

KENNITA HOWARD, a/k/a Eyez,

                  Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:06-cr-00106-IMK-JSK-1)


Submitted:    April 17, 2009                 Decided:   April 23, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kennita Howard, Appellant Pro Se. Shawn Angus Morgan, Assistant
United States Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kennita     Howard     appeals      the    district    court’s     order

denying   her     motion   for    sentence      reduction      under   18    U.S.C.

§ 3582(c)(2) (2006).          We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.           United States v. Howard, No. 1:06-cr-

00106-IMK-JSK-1 (N.D. W. Va. Mar. 3, 2009).                    We dispense with

oral   argument     because     the    facts    and    legal    contentions     are

adequately    presented    in    the    materials      before    the   court    and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                         2